Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 10, 17, and 18 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 10 are amended to clarify the silicon rubber sheet regarding its location relative to the flow passage structure and the location of the water-repellent coating layer relative to the silicon rubber sheet. Applicant argues that the prior art of Maruyama et al (US 2015/0079881) fails to teach a silicone rubber covering a side surface of the flow passage structure. The examiner concedes this and notes that the invention was not anticipated by Maruyama et al, but that the teachings of General Motors Corp. (GB 785,911) suggested a heater element with an outer sheath 20 with synthetic rubber plug 26 see Fig. 4. General Motors Corp. recites in col. 1 lines 22-col. 2 line 2 that synthetic rubber is provided to prevent moisture from promoting surface arcing and a water repellent coating is provided over the rubber, see also the second column of page 2 lines 109-111. The previous rejections will be provided below.  
This amendment of claims 1 and 10 also necessitated the introduction of the prior art of Fung et al (US 2016/0101500).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al (US 2016/0101500).
The prior art of Fung et al teaches a chemical mechanical polishing (CMP) pad with internal channels.
Regarding claim 1:	 A heat exchanger for regulating temperature of a polishing surface of a polishing pad 650 see Fig. 6B, comprising: a flow passage structure having a first flow passage and a second flow passage formed therein (flow passages 621-626, [0064]), the flow passage structure having an exposed bottom surface, the flow passage structure having a circular side surface; a silicone rubber sheet covering[the circular side surface of the flow passage structure, the silicon rubber sheet having an annular shape with an inner circumferential surface and an outer circumferential surface which extend parallel with each other, the inner circumferential surface of the annular silicon rubber sheet surrounding the circular side surface of the flow passage structure; and a water-repellent coating layer (PTFE) covering the outer circumferential surface of the silicone rubber sheet, a side surface of the heat exchanger being constituted by the water-repellent coating layer.  See the material of construction of the silicon rubber and  polytetrafluroroethylene (PTFE) in [0035] and [0086] -[0088] of Fung et al.

Regarding claim 2:	The heat exchanger according to claim 1, wherein the water-repellent coating layer is made of polytetrafluoroethylene.  See [0088] of Fung et al.

Regarding claim 10:	 A polishing apparatus comprising: a polishing table 110 for supporting a polishing pad 150/650 (see Figs. 1 and 6B, [0005] of Fung et al); a polishing head 102 configured to press a substrate against a polishing surface of the polishing pad; a liquid supply nozzle 108 configured to supply slurry or pure water selectively onto the polishing surface of the polishing pad; and see the rejection of claim 1 above



Regarding claim 18:	The polishing apparatus according to claim 10, wherein the exposed bottom surface of the flow passage structure is a ceramic surface. See [0081] and [0087] of Fung et al.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (US 20150079881) in view of General Motors Corp. (GB 785,911).
Maruyama et al teaches a polishing apparatus.
Regarding claim 1:	Maruyama et al features a temperature adjustment mechanism 5 (heat exchanger) for adjusting the temperature of the polishing pad 3 is provided. The temperature adjustment mechanism 5 comprises a pad contact member 11 which features a flow passage structure having a first (14A) and a second flow passages (14B) see Fig. 13C.
The prior art of Maryuma et al fails to teach a) a silicone rubber covering a side surface of the flow passage structure, the silicon rubber surrounds the flow passage structure and b) water-repellent material covering an entire side surface of the silicone rubber.


Regarding claim 10:	See the rejection of claim 1 above. Further, note that the prior art if Maryuma et al features a polishing table 20, polishing pad 100, polishing head (top ring 30), and liquid supply nozzle 40.

Regarding claims 17 and 18:	See the prior art of Maruyama et al teaches a temperature adjustment mechanism 5 (heat exchanger) made of ceramic material to include the exposed surfaces see [0058] and [0136].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (US 20150079881) in view of General Motors Corp. (GB 785,911) as applied to claims 1, 10, 17, and 18  above, and further in view of Meschke et al (US 2011/0165033).
The teachings of Maruyma et al as modified by the patent held to General Motors Corp.
The modification fails to teach the water-repellent coating layer is specifically made of PTFE.
The prior art of Meschke et al teaches a stack of ceramic plates where elastomers are used as sealing materials and coated with PTFE see [0011], [0044]. PTFE is known as a water repellent material that has advantageous chemical and mechanical properties. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a water repellent coating over the heater that results from the combined teachings of Maruyama et al of General Motors Corp especially over the silicon rubber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nishi et al (US 5,679,064) teaches a polishing apparatus including detachable cloth cartridge with a honeycomb structure. Cell spaces in the honeycomb structure member can be cooled or heated see Fig.4.
Kimura et al (US 6,544,111) teaches a polishing apparatus with a plurality of flow passages 32a-32e.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716